United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-3031
                                ___________

David P. Moore; Danny G.                *
Holbrook,                               *
                                        *
              Appellants,               *
                                        *
       v.                               *
                                        *
Janet Reno, Attorney General, United    *
States of America; Laurie J.            *
Weinstein, Attorney, Special            * Appeal from the United States
Litigation Section, Civil Rights        * District Court for the
Division, U.S. Department of Justice;   * Eastern District of Arkansas.
Arthur R. Greenberg, Attorney,          *
Special Litigation Section, Civil       *      [UNPUBLISHED]
Rights Division, U.S. Department of     *
Justice; Andrew J. Barrick, Attorney,   *
Special Litigation Section, Civil       *
Rights Division, U.S. Department of     *
Justice; Crittenden County, Arkansas;   *
Joe M. Rogers, Crittenden County        *
Civil Attorney,                         *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: January 21, 2000
                            Filed: January 26, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________
PER CURIAM.

       David P. Moore and Danny G. Holbrook, Arkansas inmates, appeal from the
District Court’s1 28 U.S.C. § 1915A(b)(1) (Supp. III 1997) dismissal of their civil
action.

       Moore and Holbrook claimed that defendants (1) conspired, in violation of 42
U.S.C. § 1985(3) (1994), to interfere with their civil rights when they were pretrial
detainees at the Crittenden County Jail, and (2) neglected to prevent such a conspiracy,
in violation of 42 U.S.C. § 1986 (1994), all by purposely failing to implement the
consent decree entered in United States v. Crittenden County, No. JC89-141, 1990 WL
257949 (E.D. Ark. Dec. 26, 1990). The District Court concluded that Moore and
Holbrook failed to state a claim under § 1985(3) because they did not claim to be
victims of a conspiracy based on any cognizable class-based animus, and that the
related § 1986 claim thus failed as well.

       Reviewing the dismissal de novo, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999), we conclude that the District Court properly dismissed appellants’ action,
see Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 268-69 (1993)
(§ 1985(3) requires plaintiffs to assert they were victims of conspiracy motivated by
"some racial, or perhaps otherwise class-based, invidiously discriminatory animus";
declining to extend § 1985 protection to class of women seeking abortion (citation
omitted)); McCalden v. California Library Assoc., 955 F.2d 1214, 1223 (9th Cir. 1990)
(where no action lies under § 1985(3), no action can lie under § 1986), cert. denied,
504 U.S. 957 (1992).



      1
        The Honorable GEORGE HOWARD, JR., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable HENRY L. JONES, JR., United States Magistrate Judge for the Eastern
District of Arkansas.
                                          -2-
The judgment of the District Court is therefore affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-